DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/21 and 11/24/21 has been considered by the examiner.


Allowable Subject Matter
Claims 1-2, 5, 7, 15, 21 and 29 are allowed.

The following are details of the closest prior arts of record found:
VIOREL et al. (US Patent Publication 2016/0212686) discloses a system wherein change flags may be defined for indicating changes to the SIB1 content, the SIB2 content and/or the SIB2M content and the base station may transmit the change flags as part of the MIB content and the terminals may store information from previously decoded SIB1 information blocks, SIB2 information blocks and/or previously decoded SIB2M information blocks and may re-use the stored information associated with the previous successful reception depending on values of the received change flag information which indicate that the information changed during a given amount of time and based on the values of the change flags, the terminals may selectively detect the SIB1 information blocks, the SIB2 information blocks, and/or the SIB2M information blocks having changed content and the change flags may be included in a central band MIB transmission or included in an MTC resource allocation MIB transmission in 
BREUER et al. (US Patent Publication 2018/0139625) discloses a system wherein a broadcast channel change notification tag indicates if a change in one of the M-SIBs has occurred and if the user equipment has stored a complete set of system information from a previous reading effort and the validity period has not expired then the rest of the M-SIBs does not need to be read and decoded and if the broadcast channel change notification tag indicates no change in the other M-SIBs, then the UE 
Liberg et al. (US Patent Publication 2016/0057717) discloses a system wherein different wireless devices will access the system in different ways, a set of predetermined rules could be used by the network node and wireless device to allow for a clear interpretation of the intention of the flag indicating the modification of SI and such predetermined rules could include the network node is only allowed to modify the System Information content no more often than once every X seconds and therefore needs to keep the value of the flag and System Information content unchanged for X seconds following any given instance of changing the flag value and content of System 
Gupta et al. (US Patent Publication 2014/0321343) discloses a system wherein current system information can remain valid for up to three hours and after which a device must wake up to receive or update system information.
Rico Alvarino et al. (US Patent Publication 2017/0311250) discloses a system wherein system information in a SIB may include SIB1-BR information and wherein a value tag may be included in an NB-MIB to indicate whether system information associated with an eMTC deployment has changed.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-2, 5, 7, 15, 21 and 29 are found to be allowable because the closest prior art found of VIOREL et al. (US Patent Publication 2016/0212686) and BREUER et al. (US Patent Publication 2018/0139625) and Liberg et al. (US Patent Publication 2016/0057717) and Gupta et al. (US Patent Publication 2014/0321343) and Rico Alvarino et al. (US Patent Publication 2017/0311250) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “signaling a validity interval to a user equipment (UE) via a first System Information Block (SIB), … generating a master information block (MIB) comprising a one bit information element providing an indication that information included in a SIB1-BR has not changed within the validity interval …  wherein the MIB is transmitted to the UE prior to the UE entering a sleep state, and wherein after waking up from the sleep state the validity interval indicates to the UE whether information included in the MIB is still valid” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 15 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receiving, from a network node, a validity interval via a System Information Block (SIB), … receiving, from the network node, a master information block (MIB) comprising a one bit information element, wherein the UE receives the MIB prior to entering a sleep state and stores a portion of the MIB; and after waking up from the sleep state and based on the value of the one bit information element, determining whether information included in a SIB1-BR has not changed within the validity interval” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 7 and independent claim 21 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645